Exhibit 10.1

 

DEBENTURE EXTENSION AGREEMENT

 

THIS DEBENTURE EXTENSION AGREEMENT (hereinafter, this “Agreement”) made this
25th day of May, 2012 by and among:

 

YA GLOBAL INVESTMENTS, L.P., f/k/a Cornell Capital Partners, LP (the “Lender”),
a Cayman Island exempt limited partnership with offices located at 101 Hudson
Street Suite 3700, Jersey City, New Jersey 07302; and

 

NEOMEDIA TECHNOLOGIES, INC. (the “Borrower”), a Delaware corporation with its
principal office located at 100 West Arapahoe Avenue, Suite 9, Boulder, Colorado
80302.

 

Background

 

Reference is made to certain secured convertible debentures issued by the
Company to the Investor listed on Schedule “1” attached hereto and incorporated
herein by reference (collectively, the “Debentures”).

 

The Borrower has requested that the Lender extend the maturity date of the
Debentures until August 1, 2013, and the Investor has agreed to do so, but only
upon the terms and conditions set forth herein.

 

Accordingly, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, it is hereby agreed by and between the Company
and the Investor as follows:

 

Capitalized terms used herein and not otherwise defined herein shall have the
meanings set forth in the Debentures.

 

Acknowledgment of Indebtedness

 

1. The Borrower hereby acknowledges and agrees that it is liable to the Lender
as follows (all amounts in USD):

 

a  Owed under the CCP-1 Debenture as of:  May 21, 2012        Principal    
 3,730,250.00     Interest      2,492,313.00     Total      6,222,563.00       
       b  Owed under the CCP-2 Debenture as of:  May 21, 2012         Principal 
    2,250,000.00     Interest      1,285,093.67     Total      3,535,093.67    
         

1

 

 

c  Owed under the NEOM-4-1 Debenture as of:  May 21, 2012        Principal    
 5,596,171.00     Interest      2,689,618.50     Total      8,285,789.50       
       d  Owed under the NEOM-1-1 Debenture as of:  May 21, 2012        
Principal      1,440,000.00     Interest      1,176,922.47     Total    
 2,616,922.47               e  Owed under the NEOM-2008-1 Debenture as of:  May
21, 2012         Principal      390,000.00     Interest      244,237.50    
Total      634,237.50               f  Owed under the NEOM-2008-2 Debenture as
of:  May 21, 2012         Principal      500,000.00     Interest    
 305,625.00     Total      805,625.00               g  Owed under the
NEOM-2008-3 Debenture as of:  May 21, 2012         Principal      790,000.00    
Interest      478,608.33     Total      1,268,608.33               h  Owed under
the NEOM-2008-4 Debenture as of:  May 21, 2012         Principal    
 137,750.00     Interest      81,042.92     Total      218,792.92              
i  Owed under the NEOM-9-1 Debenture as of:  May 21, 2012         Principal    
 2,325,000.00     Interest      1,242,250.68     Total      3,567,250.68       
      

2

 

 

j  Owed under the NEOM-9-2 Debenture as of:  May 21, 2012        Principal    
 2,325,000.00     Interest      1,161,098.63     Total      3,486,098.63       
       k  Owed under the NEOM-9-4 Debenture as of:  May 21, 2012        
Principal      53,036.80     Interest      129,044.61     Total      182,081.41 
             l  Owed under the NEOM-9-5 Debenture as of:  May 21, 2012        
Principal      715,000.00     Interest      296,734.79     Total    
 1,011,734.79               m  Owed under the NEOM-9-6 Debenture as of:  May 21,
2012         Principal      535,000.00     Interest      213,824.11     Total 
    748,824.11               n  Owed under the NEOM-9-7 Debenture as of:  May
21, 2012         Principal      475,000.00     Interest      184,378.08    
Total      659,378.08               o  Owed under the NEOM-10-1 Debenture as
of:  May 21, 2012         Principal      2,006,137.00     Interest    
 558,640.45     Total      2,564,777.45               p  Owed under the
NEOM-10-2 Debenture as of:  May 21, 2012         Principal      550,000.00    
Interest      136,701.37     Total      686,701.37               q  Owed under
the NEOM-10-3 Debenture as of:  May 21, 2012         Principal      475,000.00 
   Interest      109,497.26     Total      584,497.26              

3

 

 

r  Owed under the NEOM-10-4 Debenture as of:  May 21, 2012        Principal    
 400,000.00     Interest      87,758.90     Total      487,758.90              
s  Owed under the NEOM-10-5 Debenture as of:  May 21, 2012         Principal    
 450,000.00     Interest      90,443.84     Total      540,443.84              
t  Owed under the NEOM-11-1 Debenture as of:  May 21, 2012         Principal    
 450,000.00     Interest      85,956.16     Total      535,956.16              
u  Owed under the NEOM-11-2 Debenture as of:  May 21, 2012         Principal    
 650,000.00     Interest      116,928.77     Total      766,928.77              
v  Owed under the NEOM-11-3 Debenture as of:  May 21, 2012         Principal    
 450,000.00     Interest      75,600.00     Total      525,600.00              
w  Owed under the NEOM-11-4 Debenture as of:  May 21, 2012         Principal    
 188,484.00     Interest      68,278.70     Total      256,762.70              
x  Owed under the NEOM-11-5 Debenture as of:  May 21, 2012         Principal    
 37,577.00     Interest      56,726.56     Total      94,303.56              

4

 

 

y  Owed under the NEOM-11-6 Debenture as of:  May 21, 2012        Principal    
 25,000.00     Interest      27,040.30     Total      52,040.30               Z 
Owed under the NEOM-11-8 Debenture as of:  May 21, 2012         Principal    
 0.00     Interest      30,263.94     Total      30,263.94               aa 
Owed under the NEOM-11-9 Debenture as of:  May 21, 2012         Principal    
 0.00     Interest      32,343.68     Total      32,343.68               bb 
Owed under the NEOM-11-10 Debenture as of:  May 21, 2012         Principal    
 450,000.00     Interest      36,073.97     Total      486,073.97              
cc  Owed under the NEOM-11-11 Debenture as of:  May 21, 2012         Principal 
    325,000.00     Interest      20,693.15     Total      345,693.15          
    dd  Owed under the NEOM-12-01 Debenture as of:  May 21, 2012        
Principal      400,000.00     Interest      20,098.63     Total      420,098.63 
             ee  Owed under the NEOM-12-02 Debenture as of:  May 21, 2012     
   Principal      450,000.00     Interest      18,295.89     Total    
 468,295.89               ff  Owed under the NEOM-12-03 Debenture as of:  May
21, 2012         Principal      450,000.00     Interest      9,838.36     Total 
    459,838.36              

5

 

 

gg  Owed under the NEOM-12-04 Debenture as of:  May 21, 2012        Principal 
    450,000.00     Interest      4,487.67     Total      454,487.67          
    hh  Owed under the NEOM-CFL Debenture as of:  May 21, 2012        
Principal      2,607.00     Interest      348.54     Total      2,955.54       
          TOTAL     $43,038,821.24              

 

 

ii.For all interest accruing from and after May 21, 2012 due under the
Debentures, and for all fees, late charges, redemption premiums, liquidated
damages, costs, expenses, and costs of collection (including attorneys’ fees and
expenses) and other amounts, heretofore or hereafter accrued or coming due or
incurred by the Lender in connection with the protection, preservation, or
enforcement of its rights and remedies under the Debentures and all documents,
instruments, and agreements executed in connection therewith or related thereto
(collectively, the “Financing Documents”) (including, without limitation, the
preparation and negotiation of this Agreement).

 

Hereinafter, all amounts due as set forth in this Paragraph 1, and all amounts
hereafter owed or due under the Financing Documents shall be referred to
collectively as the “Obligations.”

 

Waiver of Claims

 

2.The Borrower, for itself and on behalf its former and/or current subsidiaries
that are party to any of the Financing Documents (collectively along with the
Borrower, the “Obligors”) hereby acknowledges and agrees that none of the
Obligors have any offsets, defenses, claims, or counterclaims against the
Lender, its general partner, and its investment manager, and each of their
respective agents, servants, attorneys, advisors, officers, directors,
employees, affiliates, partners, members, managers, predecessors, successors,
and assigns (singly and collectively, as the “Released Parties”), with respect
to the Obligations, the Financing Documents, the transactions set forth or
otherwise contemplated in this Agreement, or otherwise, and that if the Obligors
now have, or ever did have, any offsets, defenses, claims, or counterclaims
against any of the Released Parties, whether known or unknown, at law or in
equity, from the beginning of the world through this date and through the time
of execution of this Agreement, all of them are hereby expressly WAIVED, and the
Obligors each hereby RELEASE each of the Released Parties from any and all
liability therefor.

 

6

 

 

 

 

 

Extension of Maturity Date

 

3.The “Maturity Date” of each of the Debentures1 is hereby extended to August 1,
2013. The Borrower acknowledges and agrees that this extension (a) is a one-time
extension for the specific period indicated, and (b) shall not be deemed to
constitute (i) an agreement to provide any further extension of the Maturity
Dates of the Debentures, or (ii) a waiver of any existing Events of Default,
whether known or unknown, or of any the provisions of the Debentures or of the
other Financing Documents.

 

Repayments

 

4.Repayments. For so long as any of the Debentures remain outstanding, the
Borrower agrees that the Lender shall have the right to be repaid out of a
portion of proceeds received by the Borrower from any third parties derived from
any of its patents, whether as a result of a license of its technology,
prosecution of its patents, or otherwise, in accordance with the terms of
repayment set forth in Schedule 2.

  

Interest Rate

 

5.Interest Rate. From and after May 23, 2012 interest on the outstanding
principal balance of each Debenture shall accrue at an annual rate equal to 9.5%
and the term “Interest Rate” as used in some of the Debentures shall be
construed accordingly. The Borrower acknowledges and agrees that this change in
the Interest Rate applies from May 23, 2012 forward, does not apply
retro-actively to any of the Debentures, and that all amounts of accrued and
unpaid interest set forth in Section 1 hereof are based on the interest rates
applicable to each Debenture at all times prior to May 23, 2012.

  

6.Ratification. The Borrower hereby acknowledges, confirms, and agrees that, (a)
except as specifically modified herein, the Debentures and all other Financing
Documents remain in full force and effect, and confirm and ratify each of the
terms thereof and (b) all amounts outstanding under the Debentures are
unconditionally owing by the Borrower to the Lender, without offset, defense or
counterclaim of any kind, nature or description whatsoever.

 

[Remainder of Page Intentionally Left Blank]

 

[1] Except for the NEOM-CFL Debenture which has a Maturity Date of March 1, 2014
and shall remain unchanged.

7

 

 

IN WITNESS WHEREOF, this Debenture Extension Agreement has been executed as of
the date first set forth above.

 

 

YA GLOBAL INVESTMENTS, L.P.,   NEOMEDIA TECHNOLOGIES, INC. By:

Yorkville Advisors, LLC,
its Investment Manager

             By: /s/   By: /s/ Name: David Gonzales    Name: Laura Marriott
Title: Managing Member    Title:  CEO 

 

 

 

8

 